Citation Nr: 1106693	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  06-23 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include major depressive disorder and posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1971 to February 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Providence, 
Rhode Island Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied the Veteran's claim 
for service connection for major depressive disorder.  The 
Veteran also appeals from a May 2007 rating decision which denied 
his request to reopen his claim for service connection for PTSD.

The Board previously denied entitlement to service connection for 
PTSD in a November 2004 decision.  Subsequent to the issuance of 
this decision, the Veteran's service personnel records were 
obtained.  Where service department records that existed at the 
time of a prior decision are subsequently received, the claim 
will be readjudicated without the requirement for new and 
material evidence.  38 C.F.R. § 3.156(c) (2010).  This claim is 
therefore being adjudicated on a de novo basis.

The Veteran testified before the undersigned at a May 2009 
hearing at the RO.  A copy of the hearing transcript has been 
associated with the claims file.

The Board remanded the instant matter in September 2009.


FINDINGS OF FACT

1.  Service connection has been granted for a herniated disc of 
the L5-S1 and low back strain with chronic pain, bilateral knee 
femoral patellar syndrome, right shoulder subacromial impingement 
and degenerative joint disease, tinnitus and bilateral hearing 
loss.

2.  The Veteran's current acquired psychiatric disorder, namely 
major depressive disorder, has been aggravated by the pain 
associated with his service-connected lumbar spine disorder, 
bilateral knee disorder and right shoulder disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
acquired psychiatric disorder, namely major depressive disorder, 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2006 & 
2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
a veteran in substantiating his claim.  Wensch v. Principi, 15 
Vet App 362 (2001); see VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (the notice and duty to assist provisions of the VCAA do 
not apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision, further assistance is unnecessary to aid the Veteran in 
substantiating this claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

Certain chronic disabilities such as psychosis are presumed to 
have been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  This 
presumption applies to veterans who have served 90 days or more 
of active service during a war period or after December 31, 1946.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection for PTSD requires medical evidence diagnosing 
the condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that a veteran engaged in 
combat with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, a veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war and the 
claimed stressor is related to that prisoner-of-war experience, 
in the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Corroboration of every detail of a claimed stressor, including 
personal participation, is not required. Instead, independent 
evidence that the incident occurred is sufficient.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

The Board must make a specific finding as to whether a veteran 
actually engaged in combat when that question is at issue.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).

The Court has held that receiving enemy fire can constitute 
participation in combat. Sizemore v. Principi, 18 Vet. App. 264 
(2004).  A determination that a veteran engaged in combat with 
the enemy may be supported by any evidence which is probative of 
that fact, and there is no specific limitation of the type or 
form of evidence that may be used to support such a finding. 
VAOPGCPREC 12-99.  Evidence submitted to support a claim that a 
veteran engaged in combat for purposes of a claim of service 
connection for PTSD may include a veteran's own statements and an 
"almost unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).

If a stressor claimed by a veteran is related to fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that a veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of a veteran's service, a veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of a veteran or others, such as from an actual 
or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and a veteran's response 
to the event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  75 Fed. 
Reg. 39,843-39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).

Personality disorders are not considered disabilities for VA 
purposes and therefore cannot serve as a basis for a grant of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected condition.  See 38 C.F.R. § 3.310.  Service connection 
is possible when a service-connected condition has aggravated a 
claimed condition, but compensation is only payable for the 
degree of additional disability attributable to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. 
§ 3.310 to incorporate the Court's decision in Allen except that 
VA will not concede aggravation unless there is medical evidence 
showing the baseline level of the disability before its 
aggravation by the service connected disability.  38 C.F.R. § 
3.310(b).  In this case, the Veteran applied for service 
connection prior to the effective date of the amendment.

A new law or regulation applies, if at all, only to the period 
beginning with the effective date of the new law or regulation.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new 
statute is enacted or a new regulation is issued VA must 
determine whether applying the new provision to claims that were 
pending when it took effect would produce genuinely "retroactive 
effects."  If applying the new provision would produce such 
"retroactive effects," VA ordinarily should not apply the new 
provision to the claim.  If applying the new provision would not 
produce "retroactive effects," VA ordinarily must apply the new 
provision.  A new law or regulation has prohibited "retroactive 
effects" if it is less favorable to a claimant than the old law 
or regulation; while a liberalizing law or regulation does not 
have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The Federal Circuit has created a three-part test to determine 
whether a new law has prohibited retroactive effects: (1) "the 
nature and extent of the change of the law;" (2) "the degree of 
connection between the operation of the new rule and a relevant 
past event;" and (3) "familiar considerations of fair notice, 
reasonable reliance, and settled expectations." Princess Cruises 
v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this 
test, a rule or regulation appears to have a retroactive effect, 
then the rule or regulation cannot be applied to cases pending at 
the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

The Board is applying the old version of 38 C.F.R. § 3.310 
because the revised regulation could have prohibited retroactive 
effects.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran contends that he suffers from an acquired psychiatric 
disorder as a result of his service, including an incident in 
which he saw a fellow sailor fall from the deck of his ship and 
drown and an incident in which he was chased by a group of 
civilians while on shore leave.

A November 1970 service entrance examination was negative for any 
relevant abnormalities.  The Veteran denied nervous trouble of 
any sort in an accompanying Report of Medical History (RMH).  
Complaints of nervousness and an inability to sleep while 
awaiting court martial were noted in December 1971.  A May 1972 
neuropsychiatric examination was negative for any significant 
clinical evidence of neurosis, psychosis or organic brain 
disease.  The Veteran appeared somewhat dull on examination.

A June 1972 neuropsychiatric examination addendum noted that the 
Veteran had completed psychological testing (i.e., the Minnesota 
Multiphasic Personality Inventory (MMPI)).  The personality 
profile was within normal limits.  He tended to be conscientious, 
orderly and self-critical, indicating that he was moderately 
depressed, worrisome, mildly sensitive and overly responsive to 
opinions of others.  There were no signs of psychosis or 
neurosis.  He was regarded as a good restoration risk due to his 
excellent performance to date and fairly stable personality.

A second June 1972 neuropsychiatric examination addendum noted 
that there was absolutely no psychiatric contraindication for the 
Veteran's potential restoration.  The Veteran reported feeling 
tired and listless after the recent death of a family member in 
November 1972.  A February 1975 service discharge examination was 
negative for any relevant abnormalities.

Service personnel records document that the Veteran was confined 
between November 1971 and September 1972 due to "civil 
arrest/sick misconduct."   He was assigned the USS Intrepid from 
approximately March 1973 to September 1974.

An August 1986 VA treatment note shows that the Veteran reported 
being depressed due to a marital separation.  He was referred to 
the mental health clinic for further treatment.

A February 2000 VA psychiatric evaluation reflects the Veteran's 
reports of a long history of polysubstance abuse; including 
cocaine, crack and alcohol.  A psychiatric history was denied.  
An initial diagnosis of polysubstance abuse was made.

A December 2001 VA treatment note reflects the Veteran's reports 
that he was depressed, felt he might die soon and had had 
suicidal thoughts for years.  He was reportedly treated in the 
1980s at a private facility after overdosing on pills and had 
purposely touched a live wire in 1995.  Although the examination 
was incomplete, assessments of major depressive disorder, and 
rule-out substantive abuse induced mood disorder were made.

Complaints of poor concentration, poor sleep and a "down" mood 
were reported in a February 2002 VA treatment note.  There was no 
evidence of a thought disorder and the Veteran's memory was 
intact.  His insight and judgment were appropriate.  Diagnoses of 
rule-out PTSD, rule-out major depressive disorder and a history 
of alcohol dependence were made.

A February 2002 VA treatment note shows that the Veteran reported 
nightmares of being knocked off an aircraft carrier.  His 
symptoms included intrusive recollections, intrusive dreams, 
psychological distress on exposure to cues that resembled the 
trauma, efforts to avoid thoughts and feelings associated with 
the trauma, diminished interest in activities, feelings of 
detachment from others, restricted range of affect, difficulty 
falling and staying asleep, irritability and difficulty 
concentrating.  He had experienced these symptoms since service 
and been treated for depression in the 1980s.  Combat exposure 
was denied.  The diagnoses were major depressive disorder, PTSD, 
cocaine dependence in sustained full remission, cannabis 
dependence in sustained full remission and alcohol dependence in 
early full remission.  

A May 2002 VA psychological examination reflects the Veteran's 
reports that he was treated for depression during service and at 
a private facility in the 1980s.  A history of polysubstance 
abuse including the use of crack/cocaine and cannabis and alcohol 
dependence was noted.  

The Veteran believed that during childhood he was physically, 
emotionally and possibly sexually abused but was unable to 
identify the abuser.  He reported in-service convictions for 
robbery, assault and sodomy for which he spent 12 months in a 
military prison and that his post-service legal problems 
including a charge of assault, an unregistered firearm and 
possession of a knife.  

His memory was fairly intact for periods of military service but 
vague for questions posed regarding pre and post military 
history.  During service, he worked as an engine man in an 
aircraft carrier and he watched a friend being knocked off of the 
aircraft carrier by a plane during a landing mishap.  A second 
incident involved a bar fight in Portugal that had escalated.  He 
was then chased by a mob and a friend sustained head injuries 
during this incident.

During a May 2002 VA examination the Veteran reported intrusive 
thoughts regarding both incidents and nightmares of being knocked 
over the side of a ship or chased.  Active suicidal and homicidal 
ideations were denied but he complained of chronic depressed 
mood.  Increased irritability and anger "for a good while" were 
reported.  Mental status examination noted that the Veteran's 
affect was restricted throughout much of the interview and 
attitude was marginally cooperative.  His speech was slow and of 
low volume and he was not fully oriented and unable to accurately 
recall the day, date and year.

An addendum to the May 2002 VA psychological examination noted 
that the Veteran had antisocial personality traits and had 
presented with very modest intellectual ability.  He did not meet 
the full criteria for a diagnosis of PTSD and the reported 
stressors had not been verified.  The diagnostic picture was 
further complicated by a probable substance induced cognitive 
disorder, as there had not been a period of abstinence from drugs 
and alcohol and his reports of sobriety were inconsistent.  
Following this examination and a review of the Veteran's claims 
file, diagnoses of depression not otherwise specified (NOS), 
cognitive disorder NOS, alcohol dependence and other psychoactive 
substance induced organic mental disorder were made.  Rule-out 
borderline intelligence quotient (IQ) and anti-personality traits 
were also diagnosed.

A June 2002 private psychiatric evaluation reflects the Veteran's 
reports he had a "good" childhood and that he was an average 
student in school.  He was arrested for robbery during service 
and served a year in a federal penitentiary.  During service, he 
witnessed a pilot being killed after he missed an arresting cable 
while landing and tipped his wing into the water.  He was 
currently homeless and resided in a shelter.  Mental status 
examination noted that he drifted in spontaneous conversation and 
that his replies were occasionally tangential.  

He appeared confused and reported an incorrect month and year for 
the date and was unable to remember the name of the current 
President.  This confused and obtunded state did not appear to be 
either acute or the result of a toxic state.  Diagnoses of 
organic brain disorder, mixed depression and alcohol dependence 
in questionable remission were made.  The depression presented as 
endogenous with reactive components and some associated guilt and 
some mood lability that may be associated with his organic brain 
disease.

The Veteran was awarded Social Security Administration (SSA) 
benefits on the basis of an organic mental disorder in a July 
2002 decision.

A diagnosis of mild major depressive disorder was reported in a 
July 2003 VA treatment note.

Complaints of sleep difficulties, nightly nightmares and auditory 
hallucinations were noted in a February 2004 VA treatment note.  
These symptoms were triggered by the smell of gasoline or loud 
noises such as metal scraping sounds.  The Veteran reported that 
his symptoms had worsened since his alleged assault by local 
police officers and subsequent arrest for disorderly conduct.  
The provider noted that the Veteran was a vague historian.  He 
was admitted for treatment due to his non-compliance with 
outpatient treatment and symptoms suggestive of psychosis.  The 
reports of auditory and visual hallucinations were noted to 
likely be hyperarousal due to PTSD rather than psychosis.

A February 2004 VA treatment note found that there were no 
abnormalities in the Veteran's thought content, thought patterns, 
judgment or attention/memory.  Auditory or visual hallucinations 
and suicidal or homicidal ideation was denied.

Diagnoses of PTSD, recurrent major depressive disorder and 
anxiety were noted in an October 2006 VA treatment note.  The 
Veteran reported that he was considering restarting his cocaine 
use and increasing his consumption of alcohol due to his chronic 
pain.  The provider indicated that the Veteran's chronic pain was 
"driving" his depression and symptoms of PTSD.

A February 2007 VA treatment note shows that the Veteran had 
recently been robbed by five men with sticks, suffering a 
fractured left elbow.  The provider noted that the Veteran's PTSD 
was "driven by a recent robbery and chronic pain."

In a January 2008 VA treatment note, the Veteran indicated that 
he had been treated for depression in 1972.  His current symptoms 
included intrusive recollections, efforts to avoid thoughts and 
feelings associated with the trauma, feelings of detachment from 
others, difficulty falling and staying asleep, irritability and 
difficulty concentrating.  Combat exposure was denied.  

He had experienced psychiatric symptoms continuously since 
service discharge in 1975.  He was treated for depression at VA 
in the 1980s and had been prescribed Prozac and Valium.  Mental 
status examination noted that he was grieving over the recent 
loss of his wife and that there were no psychomotor 
abnormalities.  His speech had a slow rate, was low in volume and 
in tone and had a restricted affect.  There was no evidence of 
rumination or delusions and no perceptual disturbances.  
Attention, concentration, memory, insight and judgment were 
grossly intact.  Diagnoses of moderate PTSD, recurrent major 
depressive disorder, alcohol abuse and cocaine abuse were made.  
The provider, a clinical nurse specialist, stated that it was her 
opinion that the Veteran's PTSD was a direct result of his 
military service.

In a July 2008 memorandum the RO made a formal finding of a lack 
of information required to request corroboration of reported 
stressors from the United States Joint Services Records Research 
Center (JSRRC).  It was noted that the Veteran failed to complete 
a PTSD Questionnaire despite being requested to do so on two 
occasions.  His service personnel records were negative for any 
evidence of combat awards or decorations or direct participation 
in combat.  VA treatment notes were also negative for any 
specific verifiable information regarding any claimed in-service 
stressful incidents.

In a July 2008 VA treatment note, the Veteran denied suicidal 
ideations, homicidal ideations, auditory hallucinations, visual 
hallucinations, paranoia or that his drinking was a problem.  
Insight, judgment and memory were grossly intact.  His speech was 
slow, had low volume and tone and had a mildly restricted affect.  
Assessments of moderate PTSD and moderate major depressive 
disorder were made.

A January 2009 VA treatment note indicates that the Veteran 
required a "major tranquilizer" as he was obsessing over his 
neighbor and displaying extreme anxiety and perseveration.  His 
medication was adjusted.

During the May 2009 hearing, the Veteran testified that he had 
nightmares of a ship sinking and of his drowning.  He recalled 
the incident in which an incoming plane missed the landing cable 
and collided into the side of the catwalk, resulting in a fire 
and the death of the pilot.  He first began having nightmares of 
the ship sinking in 1971 and the plane crash occurred while he 
was aboard the USS Intrepid in 1972 or 1973.  

He also recalled the incident in Portugal in 1971 or 1972, when 
the Veteran was chased by a group of civilians after a bar fight.  
He was depressed after being unable to return home for the death 
of his great uncle and step-father and sought treatment at 
sickbay.  After service, he sought treatment at VA within one 
year of discharge and continues to receive treatment there.  His 
current symptoms included depression, panic attacks and 
intermittent suicidal ideations.

A February 2010 response from the Naval Criminal Investigative 
Service (NCIS) indicated they had no records related to a NCIS 
investigation.

In a March 2010 memorandum the appeals management center made a 
formal finding of a lack of information required to request 
corroborating information from the JSRRC for stressor claimed by 
the Veteran.  No fewer than six requests for statements in 
support of his claim had been made to the Veteran, including in 
March 2002, February 2002, February 2007, May 2008, December 2009 
and February 2010.  The Veteran failed to provide any additional 
information regarding the claimed stressors.  The Memorandum 
indicated that the JSRRC was unable to request deck logs or 
assistance from the Naval Safety Center and the Veteran did not 
provide the 60 day date-range and casualty names for all of the 
claimed traumatic stressors.  In addition, they have found no 
records of the Veteran being assigned to the USS Intrepid in 
1971.

A March 2010 VA psychological examination reflects the Veteran's 
reports of nightmares of drowning and stress from physical pain.  
He reported that he did not remember his father, that he had very 
little to eat at times as a child and may have been sexually 
abused as a child.  Ongoing childhood physical abuse was denied.  
He had been expelled for drinking while in high school and had 
gone to jail twice as a child for stealing.  

Following service, he had been divorced twice and jailed 
approximately 10 times, including once following a "physical 
argument" with his former wife.  He has two adult children and 
denied a relationship with either one.  He had last worked in 
1996 at a grocery but had been fired after a few months for 
fighting.  The examiner noted that the Veteran took an 
exceptionally long period to complete his pre-interview form, 
which usually took 15 to 20 minutes, but took him nearly one 
hour, and that he had a great deal of difficulty with spelling 
and grammar.  

On mental status examination the Veteran was extremely slow to 
respond and appeared drowsy at times but was cooperative.  There 
was no evidence of agitation, motor retardation or motor 
abnormalities.  Auditory, tactile or visual hallucinations were 
denied.  He appeared confused at times, was oriented to the year 
but not the month.  Obsessive thinking or compulsive behaviors 
were denied.  Following this examination and a review of the 
Veteran's claims file, diagnoses of major depressive disorder, 
substance-induced mood disorder with depressive features and 
marijuana abuse/dependence were made.  

The examiner opined that the Veteran's depression symptoms more 
likely than not had its origin during childhood prior to service.  
The examiner further opined that it was not possible to determine 
to what extent these symptoms were exacerbated by service without 
resorting to pure speculation, however, it was more likely than 
not that the reported pain associated with the Veteran's service-
connected physical conditions had exacerbated his depression.  

Analysis

The Veteran has a current disability as he has been diagnosed 
with a variety of acquired psychiatric disorders, including PTSD 
and major depressive disorder.  Service connection for a lumbar 
spine disorder and a bilateral knee disorder has been in effect 
since August 2005 while service connection for a right shoulder 
disorder has been in effect since November 2005.

In order for his current acquired psychiatric disorder to be 
recognized as service connected, the competent medical evidence 
of record must establish a link between this condition and an in-
service injury or disease or a service-connected condition. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Shedden and Hickson, 
supra.  In addition, the Veteran's reported non-combat stressors 
must be verified to support his claim for service connection for 
PTSD.  38 C.F.R. § 3.304.

Both a July 2008 JSRRC Memorandum and a March 2010 JSRRC 
Memorandum made a formal finding of a lack of information 
required to corroborate stressors associated with a claim for 
service connection for PTSD, based primarily on the Veteran's 
failure to provide more detailed information regarding his 
purported stressors.  The Veteran denied serving in combat and 
the record is negative for such exposure.  As the evidentiary 
record is negative for actual combat exposure or a verified non-
combat stressor, service connection for PTSD cannot be granted.  
38 C.F.R. § 3.304.

However, the March 2010 VA examiner found that although the 
Veteran's major depressive disorder more likely than not had its 
origin prior to service, the pain associated with the Veteran's 
service-connected disabilities exacerbated his depression.  It 
was not possible to determine the extent to which this pain 
exacerbated his depression without resorting to speculation.  
This opinion was based on a review of the Veteran's claims file 
and was supported by a full rationale.  See Nieves-Rodriquez v. 
Nicholson, 22 Vet. App. 295 (2008) (a medical opinion that 
contains only data and conclusions is not entitled to any 
weight).  In addition, the October 2006 and February 2007 VA 
treatment provider suggested that the Veteran's psychiatric 
symptoms were, at least in part, "driven by" his chronic pain.  
No other competent medical opinions have been submitted.

Resolving all doubt in the Veteran's favor, the Board finds that 
the criteria for secondary service connection for an acquired 
psychiatric disorder, namely major depressive disorder, under 38 
C.F.R. § 3.310(b) have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, namely major depressive disorder, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


